Plaintiff in error, W.R. Baker, was convicted on a charge of assault and battery inflicted on the person of one Velva Jensen. The jury failed to fix the punishment. To reverse the conviction an appeal was attempted to be taken by filing in this court on August 17, 1920, a petition in error with case-made. The petition recites that plaintiff in error, W.R. Baker, appeals from a judgment rendered against him on the 1st day of May, 1920, by the county court in and for Ottawa county, sentencing him to 30 days in the county jail. No brief has been filed, and there has been no appearance in behalf of the defendant in this court.
An examination of the record discloses that the case-made contains no copy of the judgment referred to in the petition in error, and does not contain a journal entry of the judgment and sentence appealed from. By numerous decisions of this court it has been held that when an appeal is taken from an alleged judgment of conviction and the transcript of the record or case-made contains no copy of the judgment of *Page 37 
conviction, such record or case-made presents no question to this court for its determination, and the appeal will be dismissed for want of jurisdiction. Harjoe v. State, 14 Okla. Cr. 187,169 P. 659; Loyd v. State 12 Okla. Cr. 82, 151 P. 1190; Fowler v. State, 11 Okla. Cr. 157, 143 P. 658.
The case-made contains a copy of the verdict and motion for new trial. Inasmuch as the case-made does not contain a copy of the judgment of the trial court, we are of the opinion that this court is without jurisdiction to consider the appeal. The purported appeal is therefore dismissed.
MATSON and BESSEY, JJ., concur.